     Case: 1:19-cv-07222 Document #: 15 Filed: 03/13/20 Page 1 of 2 PageID #:43




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JASMINE CHATMAN, individually and                   )
on behalf of all others similarly situated,         )
                                                    )
                       Plaintiff,                   )
                                                    )      Case No. 19-CV-07222
       vs.                                          )
                                                    )      Hon. John J. Tharp Jr.
INTERSTATE RECOVERY SERVICE                         )      Magistrate Judge Jeffrey Cole
N.C. INC., and WILLIAM J. STEMPLE                   )
                                                    )
                       Defendants.                  )



               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

PLEASE TAKE NOTICE that pursuant to Rule 41(a) (1) (A) (i) of the Federal Rules of Civil
Procedure, the above-titled action against all Defendants shall be dismissed with prejudice and
on the merits, with each side to bear its own fees and costs.


Dated: March 13, 2020


                                                           Respectfully submitted,

                                                           /s/ Michael Drew


                                                           Michael W. Drew, Lead Attorney
                                                           Neighborhood Legal, LLC
                                                           20 N. Clark St. #3300
                                                           Chicago, IL 60602
                                                           312-967-7220
                                                           mwd@neighborhood-legal.com
     Case: 1:19-cv-07222 Document #: 15 Filed: 03/13/20 Page 2 of 2 PageID #:44




                                CERTIFICATE OF SERVICE

       I, Michael Drew, an attorney, hereby certify that on March 13, 2020, I electronically filed

the foregoing document using the CM/ECF system, which will send notification of such filing to

all attorneys of record.


 Dated: March 13, 2020                                                    Respectfully submitted,


                                                                            By: /s/ Michael Drew
